Case 9:19-cv-81442-RLR Document 20 Entered on FLSD Docket 12/20/2019 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:19-CV-81442-ROSENBERG/REINHART

LUCAS SILVA, individually and
on behalf of others similarly situated,

          Plaintiff,

v.

JAMES RIVER INSURANCE COMPANY,

      Defendant.
__________________________________/

                                            ORDER CLOSING CASE

          This cause is before the Court on Plaintiff’s Notice of Dismissal without Prejudice at docket

entry 19. In light of the fact that this case has been dismissed, it is

          ORDERED AND ADJUDGED:

          1.         The Clerk of the Court is instructed to CLOSE THIS CASE.

          2.         All pending motions are DENIED AS MOOT and all deadlines are terminated.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 20th day of

December, 2019.


                                                        _______________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record
